DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. Applicant’s allegation about the “first and second delimiting surfaces” are incorrect. The word delimit means to fix or mark the limits or boundaries of; demarcate.
Jones teaches a bipolar plate assembly (10) comprising a first delimiting surface (12) and a second delimiting surface (14 or 16) [Fig. 3]. Jones further teaches that “ In the example illustrated, two cooling fins 30 are connected to and extend away from the anode flow field plate 12. The cooling plates 30 are respectively connected to a third and a fourth plate edge 21, 23. The inventors also contemplate incorporating the cooling fins 30 into either of the other two flow field plates 14 or 16” [paragraph 0086].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1) and Otsuka (US 20060105213 A1).
Regarding claim 1, Weeber discloses a bipolar plate (10) for use in a fuel cell stack. Th bipolar plate (10) comprises a first surface (14) and a second surface (16) arranged parallel to the first surface, wherein the first and second surfaces are arranged spaced apart from one another and define an intermediate space. The bipolar plate (10) comprises fuel cell section having flow field (18) comprising depressions protruding into the intermediate space so as to make direct contact with a fuel cell. Weeber further teaches a heat pipe (12) on/into the bipolar plate (10) to transfer heat from the fuel cell section [Fig. 1-2; paragraph 0022-0039]. Weeber remains silent about a cooling section extending from the flow field along the first and second surfaces. However, Jones teaches a fuel cell comprising a bipolar plate assembly with integrated heat exchanger flow field plate wherein the cooling fins (30) (cooling section) are connected to the heat exchanger plate and extend away therefrom [Fig. 1-6; paragraph 0054-0056, 00630071-0076, 0086]. Otsuka teaches a fuel cell comprising separator plates (71) (bipolar plate) comprising a separator main body portion (74) and a thermal radiation fin (73) and thereby transfer heat from the fuel cell section (main body portion) into the cooling section [Fig. 3-5, 14; paragraph 0076-0077, 0081]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of a cooling section extending from the flow field along the first and second surfaces in order to have an efficient thermal transfer from the fuel cell section (main body portion).
Regarding claim 2, Otsuka teaches that the cooling section is arranged on one side of the bipolar plate [Fig. 3-5, 13].
Regarding claim 4, Weeber teaches that a section of the at least one heat pipe (12) extends along at least a straight line [Fig. 1].
Regarding claims 6-7, It is noted that introduction of bipolar plate is claimed in a product by process manner which does not have patentable weight in an apparatus claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1982).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1) and Otsuka (US 20060105213 A1) as applied in claim 1 and further in view of Schroder et al (US 20130207459 A1).
Regarding claim 3, Weeber/Jones/Otsuka remains silent that the heat pipe runs in a meandering manner in the bipolar plate; however, it is known in the art to dispose heat pipe in a meandering manner as taught by Schroder [Fig. 2-3; paragraph 0005, 0033, 0078, 0082]. ].  Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1) and Otsuka (US 20060105213 A1) as applied in claim 1 and further in view of Kleemann et al (US 20110159396 A1) and Baumann et al (US 20090286115 A1).
Regarding claim 5, Weeber/Jones/Otsuka remains silent about embodying flow field to supply a fuel cell with an educt, however, it is known in the art to configure flow field channels to supply a fuel cell with an educt as taught by Kleemann [Abstract; paragraph 0011-0062] and Baumann [Abstract; paragraph 0007, 0013, 0020, 0031, 0036]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1) and Otsuka (US 20060105213 A1) as applied in claim 1 and further in view of Schiegl (US 20040023089 A1).
Regarding claim 8, Weeber/Jones/Otsuka remains silent about an electrical insulating layer in the cooling section; however, it is known in the art to utilize electrical insulating layer in the cooling section to avoid short circuit as taught by Schiegl [paragraph 0063-0065]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of electrical insulating layer in order to avoid electrical short circuit and thereby safe operation the fuel cell.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1) and Otsuka (US 20060105213 A1) as applied in claim 1 and further in view of Jerome (US 20050058875 A1).
Regarding claim 9, Weeber/Jones/Otsuka teaches a fuel cell with multiple fuel cells but remains silent about remains silent about arranging the cells in alternating polarity, however, it is known in the art to arrange fuel cell in alternating polarity as taught by Jerome [paragraph 0102].  Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.
Regarding claim 10, Weeber teaches a cooling system having a fluid channel through which a cooling medium is configured to flow and into which the cooling sections of the bipolar plates protrude [Fig. 1].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1), Otsuka (US 20060105213 A1) and Jerome (US 20050058875 A1) as applied in claim 9 and further in view of Takamasa et al (JP 6251790).
Regarding claim 11, Weeber/Jones/Otsuka/Jerome remains silent about frequency of providing cooling section in the bipolar plate. Takamasa teaches a fuel cell stack comprising cooling plates (11) which are provided at predetermined interval for efficient cooling that provides to minimize weight and cost of the fuel cell [Abstract; Fig. 1, 5]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing limited number of cooling sections in order to have a compact cost effective fuel cell system.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1), Otsuka (US 20060105213 A1) and Jerome (US 20050058875 A1) as applied in claim 9 and further in view of Okada et al (US 20090142628 A1).
Regarding claim 12, Weeber/Jones/Otsuka/Jerome remains silent about providing cooling spacer, however, it is known in the art to provide cooling spacer for efficient and uniform cooling as taught by Okada [paragraph 0029-0031]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing cooling spacers in order to have efficient and uniform cooling of the fuel cell system.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1), Otsuka (US 20060105213 A1) and Jerome (US 20050058875 A1) as applied in claim 9 and further in view of Gambini et al (US 20140220471 A1).
Regarding claim 13, Weeber/Jones/Otsuka remains silent that the bipolar plate is a multi-sector plate having multiple fuel cell sections, however, it is known in the art to utilize a plurality of base active areas arranged co-planar in the x-y plane along an x-axis having a modular base active area that allows scaling up or down of the total active area and having feed passages (261-264) configured to be supplied independently with educts as taught by Gambini [Abstract; Fig. 1-3; paragraph 0011-0013, 0031-0039, 0051]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing multiple fuel cell sections in order to have a modular base active area that allows scaling up or down of the total active area.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber (DE102014207594A1) in view of Jones et al (US 20160372765 A1), Otsuka (US 20060105213 A1) and Jerome (US 20050058875 A1) as applied in claim 9 and further in view of Breit et al (US 20160380279 A1).
Regarding claims 14-15, Weeber/Jones/Otsuka teaches fuels but remains silent about utilizing it for aircraft.  However, it is known in the art to utilize fuel cells in aircraft to facilitate reducing electrical demand from the engines for powering onboard electrical components and also efficiently utilize electricity and/or byproducts generated by the fuel cell as taught by Breit [paragraph 0003, 0008, 0016-0017]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing fuel cells in aircraft in order to facilitate reducing electrical demand from the engines for powering onboard electrical components.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723